DECISION
The application of the above-named defendant for a review of the sentence of 10 years; Ineligible for parole until he has served 5 years imposed on July 8, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall be amended to 10 years straight time. The Defendant shall be designated as NON-DANGEROUS for parole eligibility, and this Board highly recommends that the Defendant be placed in Swan River as soon as possible.
Reasons for the amended sentence are:
(1) Under the statutes of the State of Montana, it is inappropriate to consider the Defendant’s Juvenile Record, which the sentencing judge referred to in his judgment; and
(2) considering the circumstances, the sentence imposed was excessive.
We wish to thank Gary Doran, Attorney from Kalispell, for his assistance to the Defendant and to this Court.
*12SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson